SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUSTICE HOPF delivered the opinion of the court:  Upon denial of the petitions for rehearing, we note that in his petition for rehearing respondent M.W.W. contends that this court would risk subjecting him to double jeopardy if it does not review the sufficiency of the evidence against him. (People v. Taylor (1979), 76 Ill. 2d 289, 391 N.E.2d 366; In re McGovern (1978), 62 Ill. App. 3d 1049, 379 N.E.2d 937.) We have reviewed the record and the merits of respondent’s contentions and find that there is sufficient evidence to establish the corpus delicti of the offenses and M.W.W.’s guilt of those offenses beyond a reasonable doubt. The petitions for rehearing are denied. SEIDENFELD, P.J., concurs.